The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on November 11, 2021.

Claims 1-15 are pending. Claims 4-8 are currently amended.

The objection to the abstract of the disclosure is withdrawn in view of Applicant’s amendment.

The objection to the specification due to missing brief description of the drawings is withdrawn in view of Applicant’s amendment.

The rejection of claims 4-6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.


The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph 
is withdrawn in view of Applicant’s amendment.

The rejection of claims 1, 3-9, 11, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Kropf et al. (US 2017/0321164), hereinafter “Kropf” is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Kurth et al. (US 2019/0345420), hereinafter “Kurth” is withdrawn in view of Applicant’s arguments.

The rejection of claims 2, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Kropf as applied to claims 1, 3-9, 11, 14 and 15 above, and further in view of Kurth is withdrawn in view of Applicant’s arguments.

Claim Objections
Claims 4-5 are objected to because of the following informalities: 
	a) in claim 4, line 2, a comma (,) should be added after “acid” (second occurrence), so that the phrase will read as “free acid equivalent of an acid, said acid not being ...”
	b) in claim 5, line 2, the phrase “of an acid,” should be added after “free acid equivalent” to be consistent which claim 4 to which this claim is dependent upon.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kropf et al. (US 2017/0321164, already of record), hereinafter “Kropf” in view of Somerville Roberts et al.  (US 2011/0263473, already cited in PTO-892 dated 09/09/2021), hereinafter “Somerville Roberts.”
	Regarding claims 1, 4, 5, 6, 7 and 8, Kropf teaches an automatic dishwashing detergent (see abstract) which can be present in solid presentation forms, wherein the suitable solid presentation forms, are in particular, powders, granules, extrudates, compactates, in particular tablets (see paragraph [0151]), wherein the extrudates and compactates like tablets read on the “shaped detergent products.” The dishwashing detergent can also be present in the form of shaped bodies (see paragraph [0152]). In Table 2, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising about 10.00-about 20.00 wt. % Na citrate/citric acid; about 5.00-about 35.00 wt. % MGDA (methylglycine diacetic acid)/GLDA (glutamine diacetic acid); about 2.50-about 10.00 wt. % nonionic surfactant; and 0.00-about 1.50 wt.% water, among others (see Table 2 on page 12). It is noted that citric acid has a molecular weight of 192.124 g/mol.  Since the detergent product in independent claim 1 recites 0 wt% minimum of one or more other solid phases, Kropf, need not disclose one or more other solid phases.  Kropf, however, fails to specifically disclose a shaped detergent product comprising 100 wt% of a solid amorphous phase comprising 25-88 wt% free acid equivalent of aminopolycarboxylate, like GLDA or MGDA, 10-60 wt% free acid equivalent of an acid, like citric acid, and 2-30 wt% water, the shaped detergent product containing at least 0.5 wt% surfactant as recited in claim 1.
	Somerville Roberts, an analogous art, teaches a particle comprising an aminocarboxylic builder like MGDA or GLDA and sulphate or citrate which are present in a weight ratio of from about 6:1 to about 1:1 (see claim 1; paragraph [0023]), wherein the particle is produced by a process which comprises the steps of:  a) providing a solution containing an aminocarboxylic builder;  b) optionally adding an acidifying agent like sulphuric acid;  c) adding sulphate or citrate (whose free acid equivalent is citric acid) to the solution resulting from of step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles (see claim 7; paragraphs [0016]-[0020], [0027], [0034]), by driving away the water by any known technique, such as drying, evaporation, etc. (see paragraph [0032]), like spray-drying at an air temperature above 140oC (see paragraph [0036]), wherein the resulting spray-dried powder is understood to be cooled to room temperature; (see paragraph [0036]); and wherein it is construed that the resulting composition is in an amorphous form because it has been subjected to similar, if not the same, process as recited in Applicant’s specification, at page 3, lines 22-28.  The spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]). The process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability; and it has been surprisingly found that even when processing at high temperatures the particle has a reduced tendency to become sticky (see paragraph [0021]. The particle is added to an automatic dishwashing detergent composition (se paragraph [0044]; claim 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared an automatic dishwashing detergent in solid shaped form like a tablet which comprises MGDA or GLDA, citric acid, water and nonionic surfactant in their optimum proportions because the teachings of Kropf encompass these ingredients and proportions thereof as disclosed in paragraph [0151] and Table 2; and to have prepared the dishwashing detergent, prior to tabletting, by using the manufacturing process of Somerville Roberts, as discussed above, i.e., by a) providing a solution containing the aminocarboxylic builder;  b) optionally adding an acidifying agent;  c) adding citrate (whose free acid equivalent is citric acid) to the solution resulting from of step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles  by driving away the water by any known technique, such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt %, because the process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability, and has a reduced tendency to become sticky as taught by Somerville Roberts. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf, when prepared by the process of Somerville Roberts to be in an amorphous form because similar, if not the same the same process steps, i.e., providing a solution containing the MGDA or GLDA;  optionally adding an acidifying agent;  adding citrate (whose free acid equivalent is citric acid) to the solution to form a mixture;  and converting the mixture into particles  by driving away the water by any known technique, such as such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt % have been performed.
With respect to the specific proportions of the MGDA or GLDA, citric acid, water, nonionic surfactant, considering that Kropf teaches 10.00-about 20.00 wt. % citric acid; about 5.00-about 35.00 wt. % MGDA/GLDA; about 2.50-about 10.00 wt. % nonionic surfactant; and 0.00-about 1.50 wt.% water, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	Regarding claim 3, as discussed above, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising MGDA or GLDA from about 5.00-about 35.00 wt. % and citric acid from about 10.00-about 20.00 wt. % (see Table 2). Kropf in view of Somerville Roberts, however, fails to specifically disclose free acid equivalent aminopolycarboxylate, i.e., MGDA or GLDA to acid weight ratio of 1:2 to 1:0.15.
Considering that Kropf teaches MGDA or GLDA from about 5.00-about 35.00 wt. % and citric acid from about 10.00-about 20.00 wt. %, the following are envisaged: 5 wt% MGDA/GLDA to 10 wt% citric acid, i.e.,  1:2 weight ratio, or 15 wt% MGDA/GLDA  to 15 wt% acid, i.e., 1:1 weight ratio, or 30 wt% MGDA/GLDA  to 15 wt% acid, i.e., 1:0.5 weight ratio, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 9, as discussed above, Somerville Roberts teaches that the spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]). 
	Regarding claim 11, Kropf in view of Somerville Roberts, fails to specifically disclose the solid dishwasher detergent formulation being translucent or transparent.
	Even though Kropf in view of Somerville Roberts, is silent as to the solid dishwasher detergent formulation as being translucent or transparent, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf in view of Somerville Roberts to exhibit a similar property, that is, being translucent or transparent because similar ingredients (e.g., MGDA/GLDA, citric acid, water, nonionic surfactant) with overlapping proportions and similar process of making the composition have been utilized.
	Regarding claim 14, Kropf teaches that the tablets preferably have a weight of about 17 to about 20g (see paragraph [0165]).
	Regarding claim 15, Kropf in view of Somerville Roberts fails to teach the limitation “wherein at least 10% of the surface area of the shaped detergent product consists of the amorphous solid phase.” 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf in view of Somerville Roberts, in tablet form, to exhibit a similar property as discussed above, because similar ingredients  e.g., MGDA/GLDA, citric acid, water, nonionic surfactant) with overlapping proportions and similar process of making the composition have been utilized.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. (US 2019/0345420, already of record), hereinafter “Kurth” in view of Somerville Roberts. 
	Regarding claims 1, 4, 5, 6, 7 and 8, Kurth teaches a detergent or cleaning agent, in particular a cleaning agent for hard surfaces, having at least two phases which are different from one another (see abstract), wherein the detergent or cleaning agent is an automatic dishwashing detergent (see paragraph [0134]). The first phase comprises 10-25 wt% citrate, Na (sodium) salt; 0-40 wt% MGDA, Na salt; 1.5-15.0 wt% nonionic surfactant(s); and 0-3 wt% water; among others (see paragraph [0193]); and the first phase was in in the form of a compacted tablet (see paragraph [0195]). The free acid equivalent of the sodium citrate above is calculated as follows: (1) for the minimum amount: 10 x 192.1 (MW of citric acid)/214.1(MW of sodium citrate) = 9.0 wt% free acid equivalent, i.e., citric acid; and (2) for the maximum amount: 25 x 192.1/214.1= 22.4 wt% citric acid. The free acid equivalent for the sodium MGDA above is as follows for the maximum amount: 40 x 205.1 (MW of MGDA acid)/271.1 (MW of Na MGDA) = 30.3 wt% MGDA acid. Hence, the free acid equivalent of the sodium citrate is 9.0-22.4 wt%; and the free acid equivalent of the MGDA salt is 0-30.3 wt%. It is noted that citric acid has a molecular weight of 192.124 g/mol.  Kurth, however, fails to specifically disclose a shaped detergent product comprising 10-100 wt% of a solid amorphous phase comprising 25-88 wt% free acid equivalent of aminopolycarboxylate, like MGDA, 10-60 wt% free acid equivalent of an acid, like citric acid, and 2-30 wt% water, the shaped detergent product containing at least 0.5 wt% surfactant as recited in claim 1.
	Somerville Roberts, an analogous art, teaches a particle comprising an aminocarboxylic builder like MGDA or GLDA and sulphate or citrate which are present in a weight ratio of from about 6:1 to about 1:1 (see claim 1; paragraph [0023]), wherein the particle is produced by a process which comprises the steps of:  a) providing a solution containing an aminocarboxylic builder;  b) optionally adding an acidifying agent like sulphuric acid;  c) adding sulphate or citrate (whose free acid equivalent is citric acid) to the solution resulting from of step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles (see claim 7; paragraphs [0016]-[0020], [0027], [0034]), by driving away the water by any known technique, such as drying, evaporation, etc. (see paragraph [0032]), like spray-drying at an air temperature above 140oC (see paragraph [0036]), wherein the resulting spray-dried powder is understood to be cooled to room temperature; and wherein it is construed that the resulting composition is in an amorphous form because it has been subjected to similar, if not the same, process as recited in Applicant’s specification, at page 3, lines 22-28.  The spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]). The process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability; and it has been surprisingly found that even when processing at high temperatures the particle has a reduced tendency to become sticky (see paragraph [0021]. The particle is added to an automatic dishwashing detergent composition (se paragraph [0044]; claim 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a detergent or cleaning agent in solid shaped form like a tablet which comprises MGDA Na salt, sodium citrate, water and nonionic surfactant in their optimum proportions because the teachings of Kurth encompass these ingredients and proportions thereof as disclosed in paragraph [0193]. 
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent or cleaning agent of Kurth, when prepared by the process of Somerville Roberts to be in an amorphous form because similar, if not the same the same process steps, i.e., providing a solution containing the MGDA or GLDA;  optionally adding an acidifying agent;  adding citrate (whose free acid equivalent is citric acid) to the solution to form a mixture; and converting the mixture into particles by driving away the water by any known technique, such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt % have been performed.
With respect to the specific proportions of the free acid equivalents of MGDA salt and sodium citrate, water, nonionic surfactant, considering that Kurth teaches that free acid equivalent of the sodium citrate is 9.0-22.4 wt%; the free acid equivalent of the MGDA salt is 0-30.3 wt%; 1.5-15.0 wt% nonionic surfactant(s); and 0-3 wt% water, as disclosed above,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
Regarding claims 2 and 12, Kurth teaches that the detergent or cleaning agent comprises at least one first phase (1) (which reads on the solid amorphous phase) and at least one second phase (2) (which reads on the other solid phase), and  the weight ratio of the at least one first phase (1) to the at least one second phase (2) is preferably from 20:1 (or 95.2%:4.8%) to 8:1 (or 88.9%:11.1%) (see paragraph [0167]).  Kurth in view of Somerville Roberts, however, fails to specifically disclose 10-90 wt% of the solid amorphous phase and 10-90 wt% of one or more other solid phases, as recited in claims 2 and 12, and further wherein the second solid phase or the one or more solid phases is/are opaque as recited in claim 12.
Considering that Kurth teaches a first phase to second phase weight ratio of 95.2%:4.8% to 88.9%:11.1%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, e.g., 90%:10%, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the second phase being opaque, Kurth also teaches that the at least one first phase (1) and the at least one second phase (2) each contain at least one surfactant, like nonionic surfactant (see paragraph [0078]), wherein the surfactants influence the opacity of the second phase (see paragraph [0124]).
	Regarding claim 3, as discussed above, by calculation, the free acid equivalent of the MGDA salt is 0-30.3 wt%, and the free acid equivalent of the sodium citrate is 9.0-22.4 wt%. Kurth in view of Somerville Roberts, however, fails to specifically disclose free acid equivalent aminopolycarboxylate, i.e., MGDA to acid weight ratio of 1:2 to 1:0.15.
Considering that the free acid equivalent of the MGDA salt is 0-30.3 wt%, and the free acid equivalent of the sodium citrate is 9.0-22.4 wt%, as discussed above, the following are envisaged: 5 wt% MGDA to 10 wt% citric acid, i.e.,  1:2 weight ratio, or 15 wt% MGDA  to 15 wt% acid, i.e., 1:1 weight ratio, or 30 wt% MGDA to 15 wt% acid, i.e., 1:0.5 weight ratio, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 9, as discussed above, Somerville Roberts teaches that the spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]). 
	Regarding claim 10, Kurth teaches that the first phase (which reads on the solid amorphous phase) comprises other ingredients like, at the minimum, 10 wt% soda, 5.0 wt% Na percarbonate, 1.0 wt% bleach activator, 1.5 wt% nonionic surfactant, 0.5 wt% polycarboxylate, 1.0 wt% protease, 0.2 wt% amylase and 0.01 wt% Zn salt, totaling 19.21 wt% (see paragraph [0193]), hence, reads on the “not more than 30 wt% of ingredients other than aminopolycarboxylate, acid and water of instant claim 10.
	Regarding claim 11, Kurth in view of Somerville Roberts fails to specifically disclose the detergent or cleaning agent being translucent or transparent.
	Even though Kurth in view of Somerville Roberts is silent as to the detergent or cleaning agent as being translucent or transparent, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent or cleaning agent of Kurth in view of Somerville Roberts to exhibit a similar property, that is, being translucent or transparent  because similar ingredients (e.g., MGDA, citrate, water, nonionic surfactant) with overlapping proportions and similar process of making the composition have been utilized.
	Regarding claim 13, Kurth teaches that preferably, the at least one second phase contains at least one nonionic surfactant, preferably a nonionic surfactant from the group of the hydroxy mixed ethers, with the proportion by weight of the nonionic surfactant in terms of the total weight of the second phase being preferably from 0.5 wt. % to 30 wt. %, preferably from 5 wt. % to 25 wt. %, and in particular from 10 wt. % to 20 wt. % (see paragraph [0111]). 
	Regarding claim 14, Kurth teaches that the total weight of phase (1) in the cleaning agent portion can be between 8 and 30 g, particularly from 10 to 25 g, preferably from 12 to 21 g, for example from 14 to 19 g (see paragraph [0167]).
	Regarding claim 15, Kurth in view of Somerville Roberts fails to teach the limitation “wherein at least 10% of the surface area of the shaped detergent product consists of the amorphous solid phase.” 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent or cleaning agent of Kurth in view of Somerville Roberts in tablet form to exhibit a similar property as discussed above, because similar ingredients (e.g., MGDA, citrate, water, nonionic surfactant) with overlapping proportions and similar process of making the composition have been utilized.


Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kropf in view of Somerville Roberts as applied to claims 1, 3-9, 11, 14 and 15 above, and further in view of Kurth.
Kropf in view of Somerville Roberts teaches the features as discussed above. In addition, Kropf teaches that the automatic dishwashing detergent can be formulated in the form of a single-phase or multi-phase products as disclosed in paragraph [0151]. Kropf in view of Somerville Roberts, however, fails to specifically disclose 10-90 wt% of the solid amorphous phase and 10-90 wt% of one or more other solid phases, as recited in claims 2 and 12, and further wherein the second solid phase or the one or more solid phases is/are opaque as recited in claim 12; and which contains at least 1 wt% surfactant as recited in claim 13. 
	Kurth, an analogous art teaches the features as discussed above. In particular, Kurth teaches that the detergent or cleaning agent comprises at least one first phase (1) (which reads on the solid amorphous phase) and at least one second phase (2) (which reads on the other solid phase), and the weight ratio of the at least one first phase (1) to the at least one second phase (2) is preferably from 20:1 (or 95.2%:4.8%) to 8:1 (or 88.9%:11.1%) (see paragraph [0167].  Kurth also teaches that the at least one first phase (1) and the at least one second phase (2) each contain at least one surfactant, like nonionic surfactant (see paragraph [0078]), wherein the surfactants influence the opacity of the second phase (see paragraph [0124]); and preferably, the at least one second phase contains at least one nonionic surfactant, preferably a nonionic surfactant from the group of the hydroxy mixed ethers, with the proportion by weight of the nonionic surfactant in terms of the total weight of the second phase being preferably from 0.5 wt. % to 30 wt. %, preferably from 5 wt. % to 25 wt. %, and in particular from 10 wt. % to 20 wt. % (see paragraph [0111]. 
Considering that Kropf teaches that the automatic dishwashing detergent can be formulated in the form of a multi-phase products as disclosed in paragraph [0151] and it is known from Kurth that a first phase to second phase has a weight ratio of 95.2%:4.8% to 88.9%:11.1%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, e.g., 90%:10%, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a nonionic surfactant into the second phase in an amount from 5 wt. % to 25 wt. %, which also provide opacity to the second phase, because this would provide the known cleaning effect as taught by Kurth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-12 of copending Application No. 16/966,013. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar shaped detergent products comprising a first solid phase and a second solid phase, the first solid phase comprising free acid equivalent of aminocarboxylate and free acid equivalent of an acid having the same range of proportions, water and other components, differing only in the amount of the water and other components. The proportions of the water and other components, however, overlap, hence, the subject matter, as a whole, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, because overlapping ranges have been held to be a prima facie case of obviousness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because of the new grounds of rejections above. 
The provisional rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-12 of copending Application No. 16/966,013 is maintained because Applicant is silent to the rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                           /LORNA M DOUYON/                                                                                        Primary Examiner, Art Unit 1761